Citation Nr: 0944736	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 13, 1950 to February 20, 1951.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2007 rating decision of the Denver, Colorado 
Department of Veterans Affairs (VA) Regional Office (RO).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed November 1958 rating decision denied service 
connection for bilateral hearing loss essentially based on 
findings that such disability pre-existed the Veteran's 
service and was not aggravated therein.

2. Evidence received since the November 1958 rating decision 
does not tend to show that the Veteran's bilateral hearing 
loss did not pre-exist service or increased in severity 
therein; does not relate to the unestablished fact necessary 
to substantiate the claim of service connection for bilateral 
hearing loss; and does not raise a reasonable probability of 
substantiating the claim.

3. Tinnitus was not manifested in service, and the 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to 
any event therein.


CONCLUSIONS OF LAW

1. New and material evidence has not been received and the 
claim of service connection for bilateral hearing loss may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

2. Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An August 2007 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  This letter also informed the Veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond /supplement the record and has 
not alleged that notice in this case was less than adequate.

Regarding the matter of whether new and material evidence has 
been received to reopen a claim of service connection for 
bilateral hearing loss, the duty to assist by arranging for a 
VA examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159 (c)(4)(iii).  

Regarding the matter of service connection for tinnitus, 
governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4).  With respect to the factor C listed, the 
Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the Veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

As there is no evidence that suggests the Veteran's tinnitus 
may be related to his service (because there is no evidence 
of an event, injury, or disease in service to which tinnitus 
could be related), the low threshold of Factor C of McLendon 
is not met, and an examination to secure a nexus opinion is 
not necessary.  
The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The Veteran 
has not identified any evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

        Bilateral Hearing Loss 

Historically, a November 1958 rating decision denied the 
Veteran's claim of service connection for bilateral hearing 
loss based on findings that the Veteran's hearing loss pre-
existed his service and was not aggravated therein.  The 
Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the November 1958 rating 
decision consisted of the Veteran's STRs, which show that he 
was seen on December 27, 1950 (2 weeks after entrance on 
active duty) for bilateral deafness and was admitted to the 
hospital the next day for processing for discharge from 
service.  It was established that the Veteran's deafness had 
resulted from a bout of spinal meningitis when he was age 4; 
he was ultimately discharged from service due to bilateral 
deafness. 

Evidence received since the November 1958 rating decision 
includes an October 2007 statement from the Veteran relating 
that he had ringing in the ears during training, was 
hospitalized for such, was later released, after boot camp 
was put back in the hospital for testing, and later received 
a medical discharge from service.  He also stated he used 
private insurance for hearing aids and only recently sought 
to use VA for hearing assistance.  VA outpatient treatment 
records showing treatment for hearing loss (including the use 
of hearing aids) were also received. 

As the Veteran's claim of service connection for bilateral 
hearing loss was previously denied because there was no 
evidence hearing loss was incurred in or aggravated by 
service, for evidence received to be new and material, it 
must relate to this unestablished fact (i.e. hearing loss did 
not pre-exist service or such increased in severity therein).  

The additional evidence (essentially the Veteran's accounts) 
is new to the extent that it was not previously of record.  
It is not material to the claim as it is not competent 
evidence that tends to show either that the Veteran's hearing 
loss did not pre-exist service or that it increased in 
severity therein.  There continues to be no competent 
(medical) evidence relating the Veteran's bilateral hearing 
loss to his service.
In light of the foregoing, the Board finds that the 
additional evidence received since November 1958 does not 
pertain to the unestablished facts necessary to substantiate 
the claim of service connection for a bilateral hearing loss, 
does not raise a reasonable probability of substantiating the 
claim, and is not material.  Accordingly, the claim may not 
be reopened.

	Tinnitus

The Veteran reports he has had tinnitus since service.  He is 
competent to provide lay evidence as to his observation of 
his tinnitus (See Layno v. Brown, 6 Vet. App. 465, 470 
(1994)).  However, it is the credibility of his accounts that 
he has had tinnitus ever since service that comes in 
question.  Because the accounts are completely 
uncorroborated, and self-serving, they are deemed not 
credible.  Notably, the first clinical notation of tinnitus 
was in 2007, more than 56 years after service.  As tinnitus 
was not noted in service (the Veteran's STRs are silent for 
complaints, findings, treatment, or diagnosis relating to 
tinnitus, and significantly, there was no mention of 
tinnitus/ringing when the Veteran first sought service 
connection for hearing loss in 1958) service connection for 
such disability on the basis that it became manifest in 
service and persisted is not warranted.  Notably, a lengthy 
time interval between service and the first postservice 
clinical notation of complaints or symptoms associated with a 
disability for which service connection is sought is of 
itself a factor for consideration against a finding that such 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service). 

Furthermore, there is no competent (medical) evidence showing 
or suggesting that there may be a nexus between the Veteran's 
tinnitus and his service.  The Veteran's own statements 
relating his tinnitus to service are not competent evidence.  
The etiology of an insidious disease process such as tinnitus 
is generally a medical question, and he is a layperson, 
lacking the requisite expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F. 
3d. 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 

ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


